Exhibit 10.1
 
 
SHAREHOLDERS AGREEMENT


This Shareholders Agreement, dated December 18, 2018 (this “Agreement”), is by
and between Darwin Deason (“Deason”) and Conduent Incorporated (the “Company”).


WHEREAS in accordance with the Corporate Governance Guidelines of the Company,
due to a substantial change in his position of principal employment, Director
Paul Galant tendered his resignation as a Director for consideration by the
board of directors of the Company (the “Board”) and the Corporate Governance
Committee of the Board; and


WHEREAS in accordance with the Corporate Governance Guidelines of the Company,
the Board has decided to accept Mr. Galant’s resignation as a Director effective
as of December 18, 2018 and to appoint Scott Letier (the “Deason Designee”) to
the Board, with such appointment to be effective immediately following the
effectiveness of the resignation of Mr. Galant on such date, subject to the
execution of this Agreement by the parties hereto.


In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



1.
Company Board.




(a)
The Company will appoint the Deason Designee to the current Board on December
18, 2018, with such appointment to be effective immediately following the
effectiveness of the resignation of Mr. Galant on such date and the execution of
this Agreement by the parties hereto.




(b)
The Company will include the Deason Designee as part of the Company’s slate of
nominees for election to the Board at the 2019 annual meeting of the
shareholders of the Company (the “2019 Annual Meeting”). The Company shall use
its reasonable best efforts to cause the election of the Deason Designee to the
Board at the 2019 Annual Meeting (including listing the Deason Designee in the
proxy statement and proxy card prepared, filed and delivered in connection with
the 2019 Annual Meeting and recommending that the Company’s shareholders vote in
favor of the election of the Deason Designee (along with all other Company
nominees) and otherwise supporting him for election in a manner no less rigorous
and favorable than the manner in which the Company supports its other nominees
in the aggregate). Deason agrees to provide, or cause to be provided, to the
Company such information as is required to be disclosed in proxy statements
under applicable law or is otherwise necessary for inclusion of the Deason
Designee on a slate of directors.




(c)
Should the Deason Designee resign from the Board or be rendered unable to, or
refuse to be appointed to, or for any other reason fail to serve on or is not
serving on, the Board (other than due to the termination of the obligations to
nominate and/or appoint under this Agreement in accordance with Section 1(e) or
1(f) below), Deason shall be entitled to designate, and the Company shall cause
to be appointed as a member of the Board, a replacement (a “Replacement
Designee”) that is approved by the Company, such approval not to be unreasonably
withheld, conditioned or delayed (an “Acceptable Replacement Designee”) (and if
such proposed Replacement Designee is not an Acceptable Replacement Designee,
Deason shall be entitled to continue designating a Replacement Designee until
such proposed Replacement Designee is an Acceptable Replacement Designee). Any
such Replacement Designee who becomes a Board member in replacement of the
Deason Designee shall be deemed to be the Deason Designee for all purposes under
this Agreement.






--------------------------------------------------------------------------------



 

(d)
So long as the Deason Designee is a member of the Board: (1) the Board will not
form an executive committee of the Board or any other committee of the Board
with functions similar to those customarily granted to an executive committee
unless, in each case, the Deason Designee is a member; (2) all Board
consideration of, and voting with respect to, any tender offer or exchange
offer, merger, acquisition, business combination, reorganization, restructuring,
recapitalization, sale or acquisition of material assets, liquidation or
dissolution, in each case involving the Company or any of its Subsidiaries or
its or their securities or a material amount of the assets or businesses of the
Company or any of its Subsidiaries, will take place only at the full Board level
or in committees of which the Deason Designee is a member; and (3) the Company
confirms that its existing policies and practices applicable to directors of the
Board, including the policy permitting any director of the Board to attend
meetings of the standing committees of the Board, shall be equally applicable to
the Deason Designee.




(e)
From and after the date of the 2019 Annual Meeting, for any annual meeting of
the shareholders of the Company, so long as the Deason Designee is on the Board,
the Company shall notify Deason in writing no less than 45 calendar days before
the advance notice deadline set forth in the Company by-laws if the Deason
Designee is to be nominated by the Company for election as a director at such
meeting. If Deason is notified by the Company that the Deason Designee is to be
nominated, the Company shall use its reasonable best efforts to cause the
election of the Deason Designee to the Board at such meeting (including listing
the Deason Designee in the proxy statement and proxy card prepared, filed and
delivered in connection with such meeting and recommending that the Company’s
shareholders vote in favor of the election of the Deason Designee (along with
all other Company nominees) and otherwise supporting him or her for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate). Deason agrees to provide, or
cause to be provided, to the Company such information as is required to be
disclosed in proxy statements under applicable law or is otherwise necessary for
appointment of the Deason Designee to the Board or inclusion of the Deason
Designee on a slate of directors, as applicable.




(f)
Notwithstanding anything to the contrary in this Agreement, if at any time after
the date of this Agreement, Deason (together with his controlled Affiliates)
ceases to have Beneficial Ownership of at least 4.9% of the outstanding Voting
Securities (as defined below) of the Company, then (x) Deason shall cause the
Deason Designee to promptly tender his or her resignation from the Board and any
committee of the Board on which he or she may be a member and (y) the Company
shall have no further obligations under this Agreement.





2

--------------------------------------------------------------------------------


 

(g)
In furtherance of the foregoing, the Deason Designee shall, prior to his or her
nomination and/or appointment to the Board, and Deason shall cause the Deason
Designee to, execute an irrevocable resignation in the form attached hereto as
Exhibit A.




2.
Standstill. Deason shall not, directly or indirectly, from the date of this
Agreement to the later of (a) the date that no Deason Designee serves on the
Board and (b) the date immediately following the 2019 Annual Meeting (such
period, the “Standstill Period”), with respect to the Company and its controlled
Affiliates which are not publicly traded entities, so long as the Company has
not materially breached this Agreement and failed to cure such breach within
five business days of written notice from Deason specifying any such breach:




(a)
solicit proxies or written consents of shareholders or conduct any other type of
referendum (binding or non-binding) with respect to, or from the holders of, the
Voting Securities of the Company, or become a “participant” (as such term is
defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in or assist
any third party in any “solicitation” of any proxy, consent or other authority
(as such terms are defined under the Exchange Act) to vote or withhold from
voting any Voting Securities of the Company (other than such encouragement,
advice or influence that is consistent with Company management’s recommendation
in connection with such matter);




(b)
encourage, advise or influence any other person or assist any third party in so
encouraging, assisting or influencing any person with respect to the giving or
withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement, advice or influence that
is consistent with Company management’s recommendation in connection with such
matter);




(c)
form or join in a partnership, limited partnership, syndicate or a “group” as
defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities of the Company, or otherwise support or participate in any effort by
a third party with respect to the matters set forth in this Section 2;




(d)
present (or request to present) at any annual meeting or any special meeting of
the Company’s shareholders, any proposal for consideration for action by
shareholders or propose (or request to propose) any nominee for election to the
Board or seek representation on the Board (in each case except pursuant to
Section 1(c)) or the removal of any member of the Board;




(e)
grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in the Company’s proxy card for any
annual meeting or special meeting of shareholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like), in each case,
except as provided in Section 3 below;





3

--------------------------------------------------------------------------------


 

(f)
call or seek to call any special meeting of the Company or make any request
under Section 624 of the Business Corporation Law of the State of New York or
other applicable legal provisions regarding inspection of books and records or
other materials (including stocklist materials) of the Company or any of its
subsidiaries;




(g)
institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than to
enforce the provisions of this Agreement;




(h)
seek, propose, participate in, facilitate or assist any third party to seek or
propose any merger, consolidation, business combination, tender or exchange
offer, sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization, extraordinary dividend,
significant share repurchase or similar transaction involving the Company or any
of its non-publicly traded controlled Affiliates (collectively, a “Company
Extraordinary Transaction”); provided that Deason shall be permitted to sell or
tender his Voting Securities of the Company, and otherwise receive
consideration, pursuant to any Company Extraordinary Transaction and provided,
further that (without limiting the following clause (i)) the Company may waive
the restrictions in this clause (h) with the approval of the Board and provided,
further, that from the commencement by a third party (not a party to this
Agreement or an Affiliate of a party) of any bona fide tender or exchange offer
that is not recommended by the Board in its Recommendation Statement on Schedule
14D-9 which, if consummated, would constitute a Company Extraordinary
Transaction, then Deason shall similarly be permitted to commence a tender or
exchange offer for all of the Voting Securities of the Company at the same or
higher consideration per share;




(i)
request, directly or indirectly, any amendment or waiver of the foregoing in a
manner that would reasonably likely require public disclosure by Deason or the
Company.

 
Notwithstanding the foregoing, nothing in this Section 2 shall prevent the
Deason Designee acting in his or her capacity as a director of the Company from
raising any such matters at the Board.

 
From the date of this Agreement until the end of the Standstill Period,
(1) Deason shall not directly or indirectly make, or cause to be made, by press
release or similar public statement to the press or media (including social
media), or in an SEC or other public filing, any statement or announcement that
disparages (as distinct from objective statements reflecting business criticism
of the Company but not of its individual directors or officers (provided that
Deason shall provide advance notice of, and a copy of, any written statement
before it is made)) the Company or any of its officers or directors with respect
to matters relating to their service at the Company (including any former
officers or directors); and (2) neither the Company nor any of its officers or
directors shall directly or indirectly make, or cause to be made, by press
release or similar public statement to the press or media (including social
media), or in an SEC or other public filing, any statement or announcement that
disparages (as distinct from objective statements reflecting business criticism
(provided that the Company shall provide advance notice of, and a copy of, any
written statement before it is made)) Deason with respect to matters relating to
the Company. For the avoidance of doubt, the foregoing restrictions shall not be
deemed to apply to advisors of Deason or the Company who are not acting at the
behest of such party.

 
4

--------------------------------------------------------------------------------



 
From the date of this Agreement until the end of the Standstill Period,
(1) Deason shall not permit any Deason Affiliate to do any of the items in this
Section 2 that Deason is restricted from doing and shall not publicly encourage
or support any other person to take any of the actions described in this
Section 2 that Deason is restricted from doing and (2) the Company shall not
permit any of its controlled Affiliates to do any of the items in this Section 2
that the Company is restricted from doing and shall not publicly encourage or
support any other person to take any of the actions described in this Section 2
that the Company is restricted from doing.

 

3.
Voting Commitment. During the Standstill Period, unless the Company has
materially breached this Agreement and failed to cure within five business days
following receipt of written notice from Deason specifying such breach, Deason
shall (A) cause, in the case of all Voting Securities of the Company owned of
record, and (B) instruct the record owner, in the case of all shares of Voting
Securities of the Company Beneficially Owned but not owned of record, directly
or indirectly, by it, or by any controlled Affiliates of Deason (such controlled
Affiliates, collectively and individually, the “Deason Affiliates”), as of the
record date for all future meetings of shareholders of the Company (whether
annual or special and whether by vote or written consent) at which directors are
elected and the Deason Designee is on the Company’s slate of nominees, in each
case that are entitled to vote at all such future meetings of shareholders of
the Company or at any adjournments or postponements thereof, to be present for
quorum purposes and to be voted (x) for all directors nominated by the Board for
election at all such meetings of shareholders of the Company and (y) against any
directors proposed that are not nominated by the Board for election at all such
meetings of shareholders of the Company. Except as provided in the foregoing
sentence, Deason shall not be restricted from voting “For”, “Against” or
“Abstaining” from any other proposals at such future meetings of shareholders of
the Company. For the avoidance of doubt, in no event shall Deason be required to
convert any shares of Series A Convertible Perpetual Preferred Stock, par value
$0.01, of the Company that are Beneficially Owned by him in order to comply with
this Section 3.




4.
Public Announcement. The Company shall announce this Agreement and the material
terms hereof by means of a Current Report on Form 8-K (the “Form 8-K”). The
Company shall provide Deason a reasonable opportunity to review and comment on
the Form 8-K and the Company shall in good faith consider any such comments.
Neither the Company nor Deason shall make any public announcement or statement
that contradicts or disagrees with the statements made in the Form 8-K, except
as required by law or the rules of any stock exchange or with the prior written
consent of the other party.





5

--------------------------------------------------------------------------------


 

5.
Representations and Warranties of All Parties; Representations and Warranties of
Deason.




(a)
Each of the parties represents and warrants to the other party that: (a) such
party has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; (b) this Agreement has been
duly and validly authorized, executed and delivered by it and is a valid and
binding obligation of such party, enforceable against such party in accordance
with its terms; (c) this Agreement will not result in a violation of any terms
or conditions of any agreements to which such person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party; and (d) there is currently no
pending or outstanding litigation between Deason and the Company or Affiliates
thereof.




(b)
Deason represents and warrants that, as of the date of this Agreement, (i)
Deason Beneficially Owns, an aggregate of 6,927,051 shares of Common Stock, par
value $0.01, of the Company and an aggregate of 120,000 shares of Series A
Convertible Perpetual Preferred Stock, par value $0.01, of the Company; and (ii)
except for such ownership, Deason does not, individually or in the aggregate
with all Deason Affiliates, have any other Beneficial Ownership of, and/or
economic exposure to, any Voting Securities of the Company, including through
any derivative transaction described in the definition of “Beneficial Ownership”
below. As used in this Agreement, the term “Voting Securities” means common
stock or such other equity securities of the Company having the power to vote in
the election of members of the board of directors of the Company, and shall
include securities convertible into, or exercisable or exchangeable for such
common stock or such other equity securities, whether or not subject to the
passage of time or other contingencies, “Beneficial Ownership” of “Voting
Securities” means ownership of: (i) Voting Securities, (ii) rights or options to
own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise) and (iii)
any other economic exposure to Voting Securities, including through any
derivative transaction that gives any such person or any of such person’s
controlled Affiliates the economic equivalent of ownership of an amount of
Voting Securities due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of Voting Securities, or which
provides such person or any of such person’s controlled Affiliates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Voting Securities, in any case without
regard to whether (x) such derivative conveys any voting rights in Voting
Securities to such person or any of such person’s Affiliates, (y) the derivative
is required to be, or capable of being, settled through delivery of Voting
Securities, or (z) such person or any of such person’s Affiliates may have
entered into other transactions that hedge the economic effect of such
Beneficial Ownership of Voting Securities and “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act. “SEC”
shall mean the U.S. Securities and Exchange Commission.





6

--------------------------------------------------------------------------------


 

6.
Confidentiality Agreement. The Company hereby agrees that the Deason Designee is
permitted to and may provide confidential information subject to and in
accordance with the terms of the Confidentiality Agreement. During the
Standstill Period, the Board shall not adopt a policy precluding members of the
Board from speaking to Deason, and if asked by any Board member, the Company
will advise such Board member that he or she may speak to Deason (but subject to
the Confidentiality Agreement), if they are willing to do so (but may caution
them regarding specific matters, if any, that involve conflicts between the
Company and Deason). “Confidentiality Agreement” means the Confidentiality
Agreement, dated as of the date hereof, between the Company, the Deason Designee
and Deason.




7.
Remedies; Forum and Governing Law. The parties hereto recognize and agree that
if for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, each party agrees that in addition to other
remedies the other party shall be entitled to at law or equity, the other party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.




8.
No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.





7

--------------------------------------------------------------------------------


 

9.
Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.




10.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 
 

 
If to the Company:
         
Conduent Incorporated
   
100 Campus Drive
   
Suite 200
   
Florham Park, N.J. 07932
   
Attention: General Counsel
   
Email:Mike.Peffer@conduent.com
         
With a copy to (which shall not constitute notice):
         
Cravath, Swaine & Moore LLP
   
825 Eighth Avenue
   
New York, New York 10019
   
Attention: Robert I. Townsend, III 
 O. Keith Hallam, III    
  Facsimile: (212) 474-3700
 (212) 474-3700    
  Email: rtownsend@cravath.com 
 khallam@cravath.com    
   
   
   
         
If to Deason, to:
         
Darwin Deason
   
5956 Sherry Ln, Suite 800
   
Dallas, TX 75225
         
with a copy (which shall not constitute notice) to:
         
King & Spalding LLP
   
1185 Avenue of the Americas, 35th Floor
   
New York, NY 10036
   
Attention: James C. Woolery
   
Email: jwoolery@kslaw.com
         
and
         
Scott Letier
   
5956 Sherry Ln, Suite 800
   
Dallas, TX 75225
   
Email: sletier@deasoncap.com
       

 
 


8

--------------------------------------------------------------------------------


 

11.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.




12.
Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or PDF) which together shall constitute a single
agreement.




13.
Successors and Assigns. This Agreement and the rights hereunder shall not be
assignable or assigned, directly or indirectly, by operation of law or
otherwise, by any of the parties to this Agreement.




14.
No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.




15.
Fees and Expenses. The Company agrees that it shall reimburse Deason for all of
his respective out-of-pocket fees and expenses (including legal expenses)
incurred in connection with Deason’s involvement at the Company since January 1,
2018 through the date hereof, including the negotiation and execution of this
Agreement. Within two business days after the date of this Agreement, the
Company shall reimburse Deason for the foregoing expenses; provided, that such
reimbursement shall not exceed $50,000 in the aggregate. Except as expressly
provided in this Section 15, neither the Company, on the one hand, nor Deason,
on the other hand, will be responsible for any fees or expenses of the other in
connection with this Agreement.




16.
Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.



[Signature Pages Follow]




9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 

  Very truly yours,                 CONDUENT INCORPORATED                      
   
 
By:
/s/ J. Michael Peffer       Name:  J. Michael Peffer      
Title:    Executive Vice President, General Counsel
             and Secretary
         

 

 




 


















[Signature Page to Shareholders Agreement between Deason and Conduent]



--------------------------------------------------------------------------------



 
Accepted and agreed as of the date first written above:
 
 

  DARWIN DEASON        
 
/s/ Darwin Deason     Darwin Deason        

 

 




 


















[Signature Page to Shareholders Agreement between Deason and Conduent]
 

--------------------------------------------------------------------------------





EXHIBIT A


RESIGNATION


December 18, 2018


Board of Directors
Conduent Incorporated
100 Campus Drive
Suite 200
Florham Park, N.J. 07932








Re: Resignation


Ladies and Gentlemen:


This irrevocable resignation is delivered pursuant to that certain Shareholders
Agreement, dated as of December 18, 2018 between Conduent Incorporated and
Darwin Deason (the “Agreement”). Capitalized terms used herein but not defined
shall have the meaning set forth in the Agreement.


Effective only upon, and subject to, such time as Deason (together with his
controlled Affiliates) ceases to have Beneficial Ownership of at least 4.9% of
the outstanding Voting Securities of the Company, I hereby irrevocably resign
from my position as a director of the Company and from any and all committees of
the Board on which I serve.
 

 


 

Sincerely,                 Name:          

 


 
 
A-1